Baldwin, C. J.
This was an action upon a replevin bond. The defendant objected to the introduction in evidence of the record of the proceedings in the replevin cause, and also filed a motion in arrest of judgment. The overruling of this objection and motion is assigned as error.
The ground of appellant’s complaint is, that the plaintiff in his petition does not claim any damages on account of *485the breaches of the condition in the bond. The pleader, in the beginning of the petition, claims of the defendant the sum of $600 damages, and for cause of such claim states the proceeding by defendant in obtaining the writ, the filing of a bond, the failure to prosecute, the rendition of a judgment in his favor upon trial, and the neglect and refusal of defendant to pay such judgment, as required of him by the conditions of the bond; and, therefore, he prays judgment, &c.
"We do not think the technical objection of appellant entitled to any serious cpnsideration. The plaintiff does claim a certain amount due him as damages, &c., and states fully and explicitly wherein he has been injured. The court, therefore, did -not err in permitting the jury, under this pleading, to find more than nominal damages for the plaintiff. The judgment will be affirmed, with six per cent damages.